[Cite as State v. Crump, 2021-Ohio-2574.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NOS. C-190636
                                                                     C-190637
        Plaintiff-Appellee,                          :   TRIAL NOS. 18CRB-20414A
                                                                    18CRB-20414C
  vs.                                                :
                                                             O P I N I O N.
SHAWN CRUMP,                                         :

    Defendant-Appellant.                             :




Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: July 28, 2021


Andrew Garth, City Solicitor, William T. Horsley, Chief Prosecuting Attorney, and
Meagan D. Woodall, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



W INKLER , Judge.

       {¶1}    Following a bench trial, defendant-appellant Shawn Crump was

convicted of obstructing official business, in violation of R.C. 2921.31, and failing to

disclose personal information, in violation of R.C. 2921.29(A)(1). On appeal, Crump

contests the sufficiency and weight of the evidence underlying his convictions. For

the reasons that follow, we affirm the trial court’s judgments.

                      Background Facts and Procedure

       {¶2}     On August 6, 2018, Crump was arrested and charged with

obstructing official business, disorderly conduct, and failure to disclose personal

information. The charges arose out of a confrontation Crump had with the police on

that day around 6 p.m. The case proceeded to a bench trial.

       {¶3}     The state’s evidence showed Cincinnati police officers observed a

teenaged girl standing alongside Hamilton Avenue near the Cincinnati Police

Department’s District Five station. The girl was crying and wearing a four-foot long

cardboard sign hung around her neck that read, “I’m a th[ie]f.” Police officers

observed that she had a swollen thumb and she complained of pain. Their attempts

to investigate the girl’s welfare were interrupted by Crump, who identified himself as

the girl’s father and pulled her behind him. Crump delayed the investigation by

repeatedly telling the police they could not talk to his daughter and instructing her

accordingly.

       {¶4}     When a crew from the fire department arrived at the scene, Crump

again pulled his daughter behind him and refused requests that medical personnel be

allowed to look at the injury. Eventually, Crump was arrested so that his daughter

could be evaluated. Initially, Crump calmly submitted to the arresting officer, but




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



once in handcuffs he became irate, shouting profanity-laced objections and

commanding his daughter’s silence.

       {¶5}     Before the fire department’s arrival, investigating officers had asked

Crump to provide his name and his address. He provided his full name to one

officer, but he never provided an address, indicating only that he lived “down the

street.”

       {¶6}    Defense counsel cross-examined the two investigating officers who

testified by showing them “relevant” portions of the encounter that had been

captured on their body-worn cameras and saved to a DVD. Although the DVD

accepted into evidence contained additional footage from the officers’ cameras,

defense counsel identified “for the record” the authenticated segments he had played

in court.

       {¶7}    During closing argument, defense counsel argued that Crump had

exercised his privilege as a parent to refuse medical treatment for his child, conduct

that could not be sanctioned under the obstructing statute. Further, defense counsel

contended that Crump’s failure to provide his address did not hamper the

completion of the police report and thus did not result in a violation of the

obstructing-official-business or failure-to-disclose statutes. Finally, defense counsel

argued that Crump’s words and manner were not sufficiently egregious to satisfy the

disorderly-conduct statute.

       {¶8}    Ruling from the bench, the judge found Crump guilty of the

obstructing and failure-to-identify offenses, but not guilty of the disorderly-conduct

offense. These timely appeals followed.




                                          3
                     OHIO FIRST DISTRICT COURT OF APPEALS



                              Standards of Review

       {¶9}    Crump’s sole assignment of error challenges his convictions on

sufficiency and weight-of-the-evidence grounds. When reviewing the sufficiency of

the evidence, this court asks whether, viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio

St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶10}   Conversely, when considering a claim that the evidence weighs

against a conviction, this court “weighs the evidence and all reasonable inferences,

considers the credibility of witnesses and determines whether in resolving conflicts

in the evidence, the [trier of fact] clearly lost its way and created such a miscarriage

of justice that the conviction must be reversed and new trial ordered.”        State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983), quoted in State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

                         Obstructing Official Business

       {¶11}   R.C. 2921.31(A) provides: “No person, without privilege to do so and

with purpose to prevent, obstruct, or delay the performance by a public official of any

authorized act within the public official’s official capacity, shall do any act that

hampers or impedes a public official in the performance of the public official’s lawful

duties.”

       {¶12}   Crump maintains the evidence fails because he acted with “privilege”

in refusing medical treatment for his daughter. “ ‘Privilege’ means an immunity,

license, or right conferred by law, bestowed by express or implied grant, arising out

of status, position, office, or relationship, or growing out of necessity.”        R.C.

2901.01(A)(12).



                                           4
                       OHIO FIRST DISTRICT COURT OF APPEALS



          {¶13}   For Crump’s proposition, he cites cases supporting the argument that

a parent has a constitutionally protected liberty interest to decide whether a child

receives medical treatment. See In re Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d

1169 (1990), citing Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d

599 (1982) (“Parents have a ‘fundamental liberty interest’ in the care, custody, and

management of the child.”); In re S.H., 9th Dist. Medina No. 13CA0066-M, 2013-

Ohio-4380, ¶ 15. Crump concedes that the right to refuse medical treatment for a

child is not without limitation, but he asserts absent an urgent need for care, a

parent’s refusal to consent to treatment must stand unless a court orders otherwise.

See In re S.H. at ¶ 38. Because the injury in this case involved a nonurgent, nonlife

threatening injury to his daughter’s hand, Crump concludes he had the constitutional

right to refuse medical treatment for his daughter and thus, he acted with privilege in

refusing a physical examination of her.

          {¶14}   For purposes of this appeal, we accept Crump’s summary of the law

regarding a parent’s constitutional right to refuse medical treatment for his or her

child. We conclude, however, that Crump’s argument based on this law is misplaced.

The dispositive issue here is whether Crump had a privilege to impede a police

investigation into his daughter’s welfare, including the degree and source of her

injury.

          {¶15}   Crump argues this case does not involve an officer’s suspicion of a

crime such as domestic violence or assault, but that argument simply ignores the

facts. One of the investigating officers expressly testified he suspected Crump’s

daughter had been assaulted, perhaps by him.




                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16}   Ultimately, we conclude Crump’s privilege-based argument is

meritless, and that his conviction for obstructing official business was supported by

sufficient evidence and was not against the manifest weight of the evidence.

                 Failure to Disclose Personal Information

       {¶17}   Next we review Crump’s arguments challenging his conviction for

failing to disclose personal information to the investigating officers. The relevant

statute provides, “No person who is in a public place shall refuse to disclose the

person’s name, address, or date of birth, when requested by a law enforcement

officer who reasonably suspects * * * [t]he person is committing, has committed, or

is about to commit a criminal offense.” R.C. 2921.29(A)(1). This subsection of R.C.

2921.29 applies to questioning in the context of an investigative detention, or “Terry

stop,” and not to questions posed during a consensual encounter. State v. Starcher,

7th Dist. Jefferson No. 14JE17, 2014-Ohio-5223, ¶ 19-21.

       {¶18}   Crump argues that he merely failed to provide his specific address

during a consensual encounter, and that his conduct was not criminal because it did

not prevent the arresting officer from obtaining his personal information in a timely

manner for purposes of filling out the arrest form. We reject these arguments. First,

the evidence shows the police elicited Crump’s personal information during an

investigative detention based on reasonable suspicion of domestic violence, not

during a consensual encounter. Second, the subject statute does not contain the

additional element of obstruction.

       {¶19}   Finally, at oral argument, appellate counsel advanced an argument

attacking the conviction based on footage that the trial court did not view but that

allegedly was submitted to the court on the DVD containing the videos from the

body-worn cameras. As a reviewing court, our record is limited to the record before



                                          6
                     OHIO FIRST DISTRICT COURT OF APPEALS



the trial court. See State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500 (1978).

Here, the transcript from the trial shows the court admitted only the “relevant”

portions of the DVD, the footage that defense counsel specifically identified and

showed in court.     Because this new argument is based on evidence outside the

record, we reject it. See id. at paragraph one of the syllabus.

       {¶20}   Ultimately, the evidence shows a recalcitrant father, in the process of

disciplining a child with a visible injury, who failed to provide his street address to an

officer seeking that information during a well-founded investigation into whether the

father had inflicted the child’s injury. We conclude that Crump’s conviction for

violating R.C. 2921.29(A)(1) was supported by sufficient evidence and was not

against the weight of the evidence. The trial court was in the best position to weigh

the evidence, and the record demonstrates the trial court did so carefully. We cannot

say this is an “exceptional case” in which the evidence weighs heavily against a

conviction. See Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717.

                                     Conclusion

       {¶21}   Crump’s convictions for obstructing official business and failing to

disclose personal information were supported by sufficient evidence and were not

against the manifest weight of the evidence.             Consequently, we overrule the

assignment of error and affirm the trial court’s judgments.

                                                                   Judgments affirmed.


M YERS , P.J., and S UNDERMANN , J., concur.


J. H OWARD S UNDERMANN , J R ., retired, from the First Appellate District, sitting
by assignment.

Please note:
       The court has recorded its own entry this date.


                                            7